Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-2, 5-9, 62-64, 67-69 and 72-76 are pending. 

Newly submitted claim 76 (now Group II) is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claim 76 is drawn to a method of delivering an exogenous peptide to a cell, the method comprising administering the exogenous peptide of claim 64 to a CD20-expressing cell, wherein the CD20-binding protein delivers the additional exogenous material into the interior of the cell within five hours at 37 degrees Celsius.   Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product as claimed can be used to deliver exogenous peptide as claimed or treat CD20 specific cancer or rheumatoid arthritis.  Therefore, they are patentably distinct.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 76 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03. 

Claims 1-2, 5-9, 62-64, 67-69 and 72-75, drawn to CD20-binding protein, are being acted upon in this Office Action.

Objection and Rejection Withdrawn
The objection to claims 72-73 is withdrawn in light of the claims amendment. 

The rejection of claims 7 and 64-66 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph is withdrawn in view of the claims amendment. 

	The rejection of claims 1, 2, 5-9, 65 and 72 under 35 U.S.C. 103 as being unpatentable over Su et al (US 20090092578, published April 9, 2009; PTO 892) in view of S Pat No. 8,147,832 (Carr hereafter, issued April 3, 2012; PTO 892) is withdrawn in light of the claims amendment In particular neither Su nor the ‘832 patent teaches the CD20 binding region comprises residues 2 to 245 of any one of SEQ ID NO: 46-112. 

	The rejection of claims 64 and 66 under 35 U.S.C. 103 as being unpatentable over Su et al (US 20090092578, published April 9, 2009; PTO 892) in view of US Pat No. 8,147,832 (Carr hereafter, issued April 3, 2012; PTO 892) as applied to claims 1, 2, 5-9, 65 and 72 mentioned above and further in view of Lev et al (PNAS 101(24): 9051-9056, June 15, 2004; PTO 892) and/or Noakes et al (FEBS 453: 95-99, 1999; PTO 1449) is withdrawn in light of the claims amendment.  The addition of Lev and/or Noakes does not cure the deficiency of Su and Carr.   

	The rejection of claims 67-68 and 73 under 35 U.S.C. 103 as being unpatentable over Su et al (US 20090092578, published April 9, 2009; PTO 892) in view of US Pat No. 8,147,832 (Carr hereafter, issued April 3, 2012; PTO 892) as applied to claims 1, 2, 5-9, 65 and 72 mentioned above and further in view of W02005017148 (Thompson hereafter, published 24, 2005; PTO 892) and/or US. Pat No. 5,858,682 (filed Aug 1996, PTO 892; see entire document) is withdrawn in light of the claims amendment.  The addition of Thompson and/or the ‘682 patent does not cure the deficiency of Su and Carr.   


	The rejection of claim 66 under 35 U.S.C. 103 as being unpatentable over Su et al (US 20090092578, published April 9, 2009; PTO 892) in view of US Pat No. 7,144,991 (issued Dec 5, 2006; PTO 892) as applied to claims 1-2, 5-9, 64-65 and 72 mentioned above and further in view of and further in view of Lev et al (PNAS 101(24): 9051-9056, June 15, 2004; PTO 892) and/or Noakes et al (FEBS 453: 95-99, 1999; PTO 1449) is withdrawn in light of the claims amendment.  The addition of Lev and/or Noakes does not cure the deficiency of Su and the ‘991 patent. 

	The rejection of claims 67-68 and 73 under 35 U.S.C. 103 as being unpatentable over Su et al (US 20090092578, published April 9, 2009; PTO 892) in view of US Pat No. 7,144,991 (issued Dec 5, 2006; PTO 892) as applied to claims 1-2, 5-9, 64-65 and 72 mentioned above and further in view of W02005017148 (Thompson hereafter, published 24, 2005; PTO 892) and/or U.S. Pat No, 5,858,682 (filed Aug 1996, PTO 892; see entire document) is withdrawn in light of the claims amendment.  The addition of Thompson and/or the ‘682 patent does not cure the deficiency of Su and the ‘991 patent. 

Rejoinder
Claims 1-2, 5-9, 62-69 and 72-75 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 76, directed to the process of using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all process claim 76 (now Group II) previously withdrawn from consideration under 37 CFR 1.142 have been rejoined with the elected Group I, the restriction requirement between Group I and group II as set forth above (see p. 2) is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion

Claims 1-2, 5-9, 62-64, 67-69 and 72-76 are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 572-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/PHUONG HUYNH/Primary Examiner, Art Unit 1644